Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on August 17, 2021. Claims 1-20 are pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/409,664, filed on May 10, 2019 (now U.S. Patent No. 11,109,121), which application claims priority to U.S. Provisional Application No. 62/763,103 filed on May 10, 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/17/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 08/17/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Biederman (U.S Publication No. 2018/0026678 A1).

As per claim 1, Biederman discloses a device (e.g. fig. 1A: wearable device/patch 101), comprising:
a sensor configured to detect a physiological parameter (fig. 1A; para. [0018]-[0019] & [0023]: the wearable device/patch 101 comprises a sensor 108 configured to measure information about a user, e.g., an analyte sensor, e.g., a wearable glucose sensor, hydration sensor, oxygen sensor, or other type of sensor, e.g., a temperature sensor, motion sensor, blood pressure sensor, heart rate sensor, metabolic sensor, or any other type of sensor known in the art);
a first transceiver (e.g. fig. 1A: antenna 106) configured to:
transmit a first wireless signal indicating the physiological parameter to an external device; and receive a second wireless signal (e.g. para. [0022], [0028] & [0045]: the antenna 106 enables processor 102 of the wearable device 101 to transmit or receive data stored in memory 104 from a remote device);
a second transceiver (fig. 1A: NFC antenna 114) configured to receive a first near field communication (NFC) signal and a second NFC signal (e.g. para. [0027]: the NFC antenna 114 comprises an interface configured to transmit and receive NFC signals);
an energy source (fig. 1A; para. [0025]: power supply 110); and
a switch (fig. 1A: an electronic switch 112 coupled between the power supply and the sensor) configured to:
activate the sensor by connecting the energy source to the sensor based on the second transceiver receiving the first NFC signal (e.g. para. [0013] & [0026]); and
deactivate the sensor by disconnecting the energy source from the sensor based on the first transceiver receiving the second wireless signal or the second transceiver receiving the second NFC signal (e.g. para. [0014], [0028] & [0042]: the switch 112 is configured to either open or close based on the content of the received NFC signals).

As per claim 2, claim 1 is incorporated and Biederman discloses: wherein the energy source comprises a chemical source of current (e.g. para. [0025]).

As per claim 3, claim 1 is incorporated and Biederman discloses: wherein:
the sensor comprises a temperature sensor (e.g. para. [0023]: the sensor 108 may comprise a temperature sensor); and
the energy source comprises a capacitor (e.g. para. [0025]: the power supply 110 comprises a source of power; the source of power may be a capacitor known in the art).

As per claim 6, Biederman discloses a device (e.g. fig. 1A: wearable device/patch 101), comprising:
a sensor configured to detect a physiological parameter (fig. 1A; para. [0018]-[0019] & [0023]: the wearable device/patch 101 comprises a sensor 108 configured to measure information about a user, e.g., an analyte sensor, e.g., a wearable glucose sensor, hydration sensor, oxygen sensor, or other type of sensor, e.g., a temperature sensor, motion sensor, blood pressure sensor, heart rate sensor, metabolic sensor, or any other type of sensor known in the art);
an energy source configured to supply power to the sensor (fig. 1A; para. [0025]: power supply 110);
a first transceiver (e.g. fig. 1A: antenna 106) configured to:
transmit a first signal indicating the physiological parameter to an external device; and receive a second signal (e.g. para. [0022], [0028] & [0045]: the antenna 106 enables processor 102 of the wearable device 101 to transmit or receive data stored in memory 104 from a remote device);
a second transceiver (fig. 1A: NFC antenna 114) configured to receive a third signal (e.g. para. [0027]: the NFC antenna 114 comprises an interface configured to transmit and receive NFC signals); and
a switch (fig. 1A: an electronic switch 112 coupled between the power supply and the sensor) configured to disconnect the sensor from the energy source based on the first transceiver receiving the second signal or the second transceiver receiving the third signal (e.g. para. [0014], [0028] & [0042]: the switch 112 is configured to either open or close based on the content of the NFC signals).
As per claim 7, claim 6 is incorporated and Biederman discloses: wherein:
the second transceiver is further configured to receive a fourth signal (e.g. para. [0027]: the NFC antenna 114 comprises an interface configured to transmit and receive NFC signals);
the switch is further configured to activate the sensor based on the second transceiver receiving the fourth signal (e.g. para. [0013] & [0026]); and
the sensor is configured to detect the physiological parameter when the sensor is activated (e.g. para. [0018]-[0019], [0023] & [0026]).

As per claim 8, claim 6 is incorporated and Biederman discloses: wherein the energy source comprises a chemical source of current (e.g. para. [0025]).

As per claim 9, claim 6 is incorporated and Biederman discloses: wherein:
the sensor comprises a temperature sensor (e.g. para. [0023]: the sensor 108 may comprise a temperature sensor); and
the energy source comprises a capacitor (e.g. para. [0025]: the power supply 110 comprises a source of power; the source of power may be a capacitor known in the art).

As per claim 12, claim 6 is incorporated and Biederman discloses: wherein the external device is a mobile device, a tablet, or a smartphone configured to: receive the first signal indicating the physiological parameter; and transmit a fourth signal indicating the physiological parameter to a healthcare system (e.g. para. [0015], [0022] & [0038]: the processor may transmit data to a device (e.g., a mobile device) using an antenna configured to transmit data; the user or a medical professional may then be able to review the transmitted data on a separate device (e.g., a mobile device or laptop or desktop computer system) or upload the data to a remote server accessible via a network, e.g., the Internet).

As per claim 13, claim 6 is incorporated and Biederman discloses: wherein the switch is further configured to disconnect the first transceiver from the energy source based on the first transceiver receiving the second signal or the second transceiver receiving the third signal (e.g. see para. [0014], [0028] & [0042]).

Method claims 14-15 and 18-19 are rejected for the same reasons as corresponding apparatus claims 6-7 and 13 above for having similar limitations and being similar in scope.

As per claim 20, claim 14 is incorporated and Biederman discloses: the method further comprising:
receiving, by the second transceiver, a fourth signal; and activating the first transceiver based on the second transceiver receiving the fourth signal (e.g. para. [0028] & [0042]-[0045]: the circuitry of the device may control switch 112 based on the NFC signals received from NFC antenna 114, e.g., control the switch 112 to power all active components or control the switch 112 to power only components necessary to transmit data (i.e. the first transceiver/antenna 106) stored in memory 104 to a remote device),
wherein detecting the physiological parameter comprises detecting, by the sensor, the physiological parameter when the sensor is activated (e.g. para. [0018]-[0019], [0023] & [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Belliveau et al. (U.S Publication No. 2018/0182491 A1; hereinafter “Belliveau”).

As per claim 4, claim 1 is incorporated and Biederman discloses: the device further configured to: receive, from the sensor, a signal comprising data indicating the physiological parameter; and transmit, to the first transceiver, the signal, wherein the first transceiver is configured to transmit the signal as the first wireless signal to the external device (e.g. para. [0042]-[0045]).
Biederman does not explicitly disclose the device further comprising: an analog to digital converter configured to: receive, from the sensor, an analog signal comprising data indicating the physiological parameter; convert the data to a digital signal; and transmit, to the first transceiver, the digital signal, wherein the first transceiver is configured to transmit the digital signal as the first wireless signal to the external device.
However, in the same art of a systems and method for patient monitoring, Belliveau discloses: a device comprising: an analog to digital converter configured to: receive, from the sensor, an analog signal comprising data indicating the physiological parameter; convert the data to a digital signal; and transmit, to the first transceiver, the digital signal, wherein the first transceiver is configured to transmit the digital signal as the first wireless signal to the external device (e.g. see para. [0160] & [0380]: the sensor data stream is typically a raw data signal, which is converted into a calibrated and/or filtered data stream that is used to provide a useful value of the sensor measurement to a user, such as a patient or a caretaker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Biederman the known analog to digital converter to convert an analog sensor signal to a digital signal, as taught by Belliveau, in order to simply allow the device to convert the raw sensor data into digital data that may readily provide a useful value of the sensor data to a user, such as a patient or a caretaker.

As per claim 5, claim 1 is incorporated and Biederman does not explicitly disclose the device further comprising a display or a speaker configured to output information indicating the physiological parameter.
However, in the same art of a systems and method for patient monitoring, Belliveau discloses: the device further comprising a display or a speaker configured to output information indicating the physiological parameter (e.g. see para. [0034]-[0035] & [0192]: the sensor information may be rendered in a visual or audible form).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Biederman the known display or a speaker configured to output information indicating the physiological parameter, as taught by Belliveau, in order to simply utilize a display or a speaker to output sensor information to a user.

Claims 10-11 are rejected for the same reasons as claims 4-5 above for having similar limitations and being similar in scope.

Method claims 16-17 are rejected for the same reasons as corresponding apparatus claims 10-11 and 4-5 above for having similar limitations and being similar in scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,109,121 (issued on August 31, 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language. Patent claims are narrower, and thus teach all the limitations of the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov